Name: Commission Regulation (EEC) No 2258/83 of 3 August 1983 amending Regulation (EEC) No 2300/73 on detailed rules for applying the differential amounts for colza, rape and sunflower seed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 216/ 18 Official Journal of the European Communities 6 . 8 . 83 COMMISSION REGULATION (EEC) No 2258/83 of 3 August 1983 amending Regulation (EEC) No 2300/73 on detailed rules for applying the differential amounts for colza, rape and sunflower seed THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the common organization of the market in oils and fats ( x), as last amended by Regulation (EEC) No 1413/82 (2), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (3), as last amended by Regulation (EEC) No 2027/83 (4), and in particular Article 7 thereof, Whereas Council Regulation (EEC) No 2027/83 made a series of amendments to Regulation (EEC) No 1 569/72 which consist principally of taking into consi ­ deration, in the event of the advance fixing of the differential amounts, the forward exchange rates for the currencies of the Member State where the diffe ­ rence between those rates and the spot market rates exceeds a threshold to be determined ; whereas this threshold must be determined in such a way as to prevent serious distortions between undertakings situ ­ ated in different Member States ; whereas, in order to take account of this amendment, the necessary amend ­ ments must also be made to the procedure for applying the differential amounts ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, sion in terms of the currencies concerned and published in the "C" series of the Official Journal of the European Communities. 2. The forward exchange rates shall be based on the spot market rates for the ECU calculated daily by the Commission on the basis of information recorded on the exchange markets . 3,. Where, for one or more months, forward exchange rates are not available, the rate adopted for the previous month or the following month, as the case may be, shall be used.' 2 . Article 5 (3) is replaced by the following : '3 . Where forward differential amounts are deter ­ mined, they shall apply only where the subsidy or refund has been fixed in advance . In such a case account shall be taken of the amount valid on the day on which the application for Part AP of the Community subsidy certificate or, as the case may be, for the export certificate involving advance fixing of the refund is lodged and which refers to the month of lodgment of Part ID of the Commu ­ nity subsidy certificate or, as the case may be, the day of completion of the customs export formali ­ ties .' 3 . The following Article 5a is inserted : ' Article5a 1 . The percentage referred to in Article 2 (2) of Regulation (EEC) No 1569/72 shall be 2,5 . It shall apply equally to the corrective components of the target price, the subsidy or the export refund and to the differential component. 2 . The period during which the forward exchange rates are recorded shall run from Wednesday of one week to Tuesday of the following week.' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2300/73 (*) is hereby amended as follows : 1 . Article 4 is replaced by the following : Article 4 1 . The spot market rates shall be based on the rates for the ECU established daily by the Commis ­ (') OJ No 172, 30 . 9 . 1966, p . 3025/66. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 10 August 1983 . (2) OJ No L 162, 12 . 6 . 1982, p. 6 . 0 OJ No L 167, 25 . 7 . 1972, p. 9 . (4) OJ No L 199, 22 . 7. 1983, p. 14. 0 OJ No L 236, 24 . 8 . 1973, p. 28 . 6 . 8 . 83 Official Journal of the European Communities No L 216/ 19 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 August 1983 . For the Commission Poul DALSAGER Member of the Commission